Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
Claims 1-36 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 16-25 and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170301047 to Brown et al., hereinafter Brown, in view of US 20190205558 to Gonzales, hereinafter Gonzales and further in view of US 20190171849 to Assenmacher, hereinafter Assenmacher.

Regarding claim 1, Brown discloses:
a computer-implemented method executed by one or more processors, the method comprising ([0067] a transaction management system including an API users to access transaction management functions): providing, by the one or more processors, a transaction hash code comprising a digital representation of a digital record between a first peer and a second peer within a digital records platform ([0013][0060][0069]: agreement between 2 parties stored as state object in distributed ledger), the digital records platform provided by the first peer as a host peer, and the first transaction hash code being generated based on hash codes that are generated based on one and more or more documents underlying the digital record ([0077][0092] state object include legal document and hash identifying the document and including all data held within the state object ([0060][0096])); receiving, by the one or more processors, one or more edits to at least one document from the second peer ([0020][0061]: receive a proposed change (transaction) by a party to the agreement, which could be the first or second peer) ; updating, by the one or more processors, the first transaction hash code to provide: a second transaction hash code based on the first transaction hash code by providing hash code of the at least one document with edits ([0103]: modify of underlying asset of a state object, [0081][0082] update (alter) document comprising a state object in a  second transaction recorded on blockchain with all required signatures (hash codes) [0085][0060][0061]: transaction is signed); receiving, by the one or more processors, approval of the digital record from each of the first peer and the second peer ([0030][0077]: parties to the agreement agree on changes to agreement); and executing a consensus protocol by a notary service of a third node to update transaction objects across the first node and the second node ([0084]-[0086] a notary or independent party performs consensus (uniqueness validation) after transaction is deemed valid), the updating indicating that the transaction objects are consistent, and the executing a consensus protocol performed in response to the receiving the approval of the digital record ([0104][0105]: the transaction is notarized and signed by notary, indicating “the modification must be consistent with the rules of the contract code and the asset ...”; ([0084]-[0086] a notary or independent party performs consensus (uniqueness validation).  
Brown does not explicitly teach transaction hash code generated based on a hash and the one or more documents represented as nodes on the hash tree and other limitations involving a hash tree.
In an analogous art, Gonzales discloses managing a data file and its modifications into a blockchain starting with a first transaction saved as an initial block or genesis (Fig. 1, [0033][0047]), modifications (edits) to the data file are subsequently saved as blocks 142B,-E ..., each block includes a signature and is linked to the previous one in the blockchain by including a pointer to the other block and a hash of the block ([0049][0050][0051], Fig. 2A), defining a transaction hash history.  The blockchain can be arranged as a Merkle tree (Fig. 6A). Gonzales discloses: the first transaction hash code being generated based on a hash tree and  hash codes that are generated based on one and more or more documents underlying the digital record and one or more documents underlying the digital record, the one or more documents at least partially represented as nodes on the hash tree and the first transaction hash code being a root hash of the hash tree (Fig. 6A, [0088][0089: transaction blocks store smart contract, transactional data (documents) in nodes of the hash tree; hash codes are generated at multiple levels based on underlying documents (e.g. Tx1, Tx2 hashed into Hash1, Hash2) then Hash1 + Hash2 hashed into Hash12, which is combined to Hash34 to produce a root hash or transaction root of the hash tree stored in the first block ); in response to the edits to at least one document from the second peer, updating ... the first transaction hash code to provide: a second transaction hash code based on the first transaction hash code by providing hash code of the at least one document with edits ([0061][0062]: edit data in first block, sign and commit second block to blockchain, the second signed block pointing to the first signed block (Fig. 6A-B)), a transaction hash history comprising the first transaction hash code and the second transaction hash code (Fig. 2A, [0049]-[0051]: transaction history is depicted by the blockchain in which each block includes a pointer to the other block and a hash of the block, the blockchain represented as a tree of linked nodes 610B, 610A, corresponding to transaction blocks, each block showing a tree structure of transaction hashes). It would have been obvious to a skilled artisan before the effective filing date of the present application to update transactions and record a transaction hash history in a hash tree because it would allow encoding blockchain data more efficiently using hashes instead of complete files, while insuring data integrity and  authenticity of the document (Gonzales [0006]). Brown in view of Gonzales discloses an edit and generating a new block or transaction on the blockchain, each block storing a tree structure of underlying the hash tree to reflect changes in the at least one document. 
In an analogous art, Assenmacher discloses recording documents and smart contracts on a blockchain ([0030][0031]), calculating one aggregated verification fingerprint  as a root of a hash tree for the blockchain ([0052]). Assenmacher describes cases in which an aggregated verification fingerprint has just been stored and further items need to be recorded, therefore causing a second aggregated verification fingerprint to be stored subsequently in the blockchain ([0055]). Assenmacher suggests the hash tree to reflect changes in the at least one document.  It would have been obivous to a skilled artisan before the application was effectively filed to recalculate a root hash in a different transaction block as taught by Assenmacher in case of editing documents as taught by Brown/Gonzales because it would allow tracing changes to transactions and would provide a tamper-evident recording service (Brown [0054]). 

Regarding claim 4, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, wherein the one or more edits comprise at least one edit to a section of a document, the second transaction hash code being generated based on the at least one edit (Brown [0079] commands for transferring funds, [0024] the commands map to corresponding parts of the contract code).  
Regarding claim 5, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, wherein consistent transaction objects across the first peer and the second peer each comprise a digital signature of the first peer, a digital signature of the second peer (Brown [0107] electronic signatures representing the parties to the   
Regarding claim 6, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, wherein each transaction object comprises an input state and an output state (Brown [0018]), the output state of a first transaction object being the input state of a second transaction object (Brown [0122]: a transaction which consumes outputs of previous transactions and create new outputs; Gonzales Fig. 4E [0073] modify data and generate new block in blockchain (step 464), amend new block to include metadata).
Regarding claim 7, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, wherein the notary service executes a consensus protocol to achieve consistency between transaction objects across the first node and the second node (Brown [0057][0059]: consensus as to the state of the agreement).  
Regarding claim 8, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, wherein the digital records platform comprises a permissioned distributed ledger system (Brown [0016]: input dynamic electronic document to a private distributed ledger, [0065] wherein the private distributed ledger is permissioned to specific parties).  
Regarding claim 9, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, wherein the digital record is stored in a blockchain (Brown [0010][0057][0069] use of blockchain technology).  
Regarding claim 10, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, wherein the digital record is provided from a library of digital records maintained within the digital record platform (Brown [0021] database of state objects).
Regarding claim 11, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, wherein each of the first node and the second node are operated by respective enterprises that interact with the digital records platform (Brown [0049] the parties are banks).  
Regarding claim 12, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, wherein the digital records represents a contract (Brown [0023][0069]: agreement includes contract).
Regarding claims 13 and 25, the claims recite substantially the same content as claim 1 and are rejected by the rationales for rejecting claim 1.  
Regarding claims 16 and 28, the claims recite substantially the same content as claim 4 and are rejected by the rationales for rejecting claim 4. 
Regarding claims 17 and 29, the claims recite substantially the same content as claim 5 and are rejected by the rationales for rejecting claim 5.  
Regarding claims 18 and 30, the claims recite substantially the same content as claim 6 and are rejected by the rationales for rejecting claim 6.  
Regarding claims 19 and 31, the claims recite substantially the same content as claim 7 and are rejected by the rationales for rejecting claim 7.  
Regarding claims 20 and 32, the claims recite substantially the same content as claim 8 and are rejected by the rationales for rejecting claim 8.  
Regarding claims 21 and 33, the claims recite substantially the same content as claim 9 and are rejected by the rationales for rejecting claim 9.  
Regarding claims 22 and 34, the claims recite substantially the same content as claim 10 and are rejected by the rationales for rejecting claim 10.  
Regarding claims 23 and 35, the claims recite substantially the same content as claim 11 and are rejected by the rationales for rejecting claim 11.  
Regarding claims 24 and 36, the claims recite substantially the same content as claim 12 and are rejected by the rationales for rejecting claim 12.  

Claims 2-3, 14-15 and 26-27 are rejected under 35 USC 103 as being unpatentable over Brown, Gonzales and Assenmacher, in view of US 20050251682 to Collins et al., hereinafter Collins.
Regarding claim 2, Brown in view of Gonzales and Assenmacher discloses the method of claim 1, but does not explicitly teach: wherein the first and the second  transaction hash codes are generated based on a plurality of hash codes comprising a documents hash code and an attachments hash code.  In an analogous art, Collins discloses providing integrity for a collection of files, the collection including mails and attachments ([0008]). Each file is hashed resulting in message digests, the digests are combined into a binding file, and hashed resulting in a digest value ([0043]), which is the claimed transaction hash code, teaching the limitation. It would have been obvious to a skilled artisan before the effective filing date of the present application to generate a hash based on document hash codes and attachment hash codes as taught by Collins 
Regarding claim 3, Brown in view of Gonzales, Assenamcher and Collins discloses the method of claim 2, wherein the documents hash code is generated based on hash codes of respective documents underlying the digital record (Collins discloses providing integrity for a collection of files, the collection including mails and attachments ([0008]). Each file is hashed resulting in message digests, the digests are combined into a binding file, and hashed resulting in a digest value ([0043]), which is the claimed transaction hash code, teaching the limitation. It would have been obvious to a skilled artisan before the effective filing date of the present application to generate a hash based on document hash codes and attachment hash codes as taught by Collins because it would provide integrity for the individual data files and preserve the relationships between the files (Collins [0006])).

Regarding claims 14 and 26, the claims recite substantially the same content as claim 2 and are rejected by the rationales for rejecting claim 2.  
Regarding claims 15 and 27, the claims recite substantially the same content as claim 3 and are rejected by the rationales for rejecting claim 3.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pasirstein 10261711 discloses updating a  root node during updating of leaf nodes including timestamp of the time of transaction.
Struttmann 20170364450 disclose recording documents in tree of nodes, generating a hash value on all of the nodes as a root node, used for integrity verification.
Baars 9830345 discloses recording data in a tree structure and generating a root node from hashing the underlying child nodes.
Pitsos 20080028224 discloses hashing leaf hash values to compute a single hash value, or root hash used to verify the integrity of the whole hash data corresponding to digital datasets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        11/28/2021